EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Debt Resolve, Inc. (the “Company”) on Form 10-Q for the period endedMarch 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael J. Cassella, Co-Chairman and Chief Executive Officer and I, David M. Rainey, President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:June 11, 2012 By: /s/ MICHAEL J. CASSELLA Michael J. Cassella Co-Chairman and Chief Executive Officer By: /s/ DAVID M. RAINEY David M. Rainey President and Chief Financial Officer
